                Case 2:19-cv-02074-TSZ Document 57 Filed 11/16/20 Page 1 of 1




 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT SEATTLE

 5
        ROBERT COOPER ENGST and
        ANNA SUSAN ENGST,
 6
                             Plaintiffs,
 7
                                                        C19-2074 TSZ
           v.
 8
                                                        ORDER
        USAA CASUALTY INSURANCE
 9      COMPANY,
10                           Defendant.

11
            Counsel having advised the Court that this matter has been resolved, see Notice
12
     of Settlement (docket no. 56), and it appearing that no issue remains for the Court’s
13
     determination,
14
            NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
15
     prejudice and without costs.
16
            In the event settlement is not perfected, either party may move to reopen and trial
17
     will be scheduled, provided such motion is filed within 30 days of the date of this Order.
18
            The Clerk is directed to send a copy of this Order to all counsel of record.
19
            IT IS SO ORDERED.
20
            Dated this 16th day of November, 2020.
21

22                                                    A
                                                      Thomas S. Zilly
23                                                    United States District Judge
     ORDER - 1
